Olds, J.
This is a prosecution against the appellant in which he is charged with contempt of court. The facts in this case are substantially the same as those in the case of Fishback v. State, ante, p. 304. The charge is the publication of the same newspaper articles upon which the charge of contempt is based in that case, and upon the authority of that case this case is reversed, with instruction to grant a new trial, and proceed in accordance with the law as stated in said cause of Fishback v. State, supra, and discharge the appellant.